Citation Nr: 0719454	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sickle cell 
positive prep.

2.  Entitlement to service connection for umbilical mass 
hernia.

3.  Entitlement to service connection for systolic heart 
murmur.

4.  Entitlement to service connection for hyperpigmented 
area, right lower leg.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to November 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
sickle cell positive prep, umbilical mass hernia, systolic 
heart murmur, and hyperpigmented area of the right lower leg.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that she is afforded 
every possible consideration.

In a January 2004 substantive appeal, the veteran requested 
that she be scheduled for a travel board hearing at the local 
VA office in connection with her appeal.  By a VA letter 
dated February 2007, the veteran was informed that she was 
scheduled for such hearing on April 10, 2007; however, the 
veteran failed to report for the scheduled hearing.  In a 
letter received on April 23, 2007, the veteran explained that 
she inadvertently thought the hearing was scheduled on April 
17, 2007.  The veteran also stated that she would like to 
reschedule the hearing.  In June 2007, the undersigned 
Veterans Law Judge granted the veteran's motion for a new 
hearing.  

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board); 38 C.F.R. § 20.702 (2006).  Under these 
circumstances, in accordance with his request, the veteran 
must be provided an opportunity to present testimony before a 
Veterans Law Judge sitting at the RO in Montgomery, Alabama.

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED for the following 
action:

Schedule the veteran for a hearing before 
a traveling Veterans Law Judge, in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to comply with due process 
requirements.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


